261 F.2d 300
Juan Trinidad DIAZ, Appellant,v.Bruce G. BARBER, District Director, Immigration and Naturalization Service, Appellee.
No. 15214.
United States Court of Appeals Ninth Circuit.
November 21, 1958.

Gladstein, Andersen, Leonard & Sibbett, George R. Andersen, San Francisco, Cal., for appellant.
Lloyd H. Burke, U. S. Atty., Charles Elmer Collett, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before BONE, ORR and CHAMBERS, Circuit Judges.
CHAMBERS, Circuit Judge.


1
The Immigration Service under applicable statutes seeks to deport Diaz, a Spanish alien, because of his past connections with the Communist party.


2
Over and over again we have reviewed the record. Like Rowoldt in Rowoldt v. Perfetto, 355 U.S. 115, 78 S. Ct. 180, 2 L. Ed. 2d 140, Diaz is a small rabbit in the Communist hutch.


3
If we felt free to follow the minority decision in Rowoldt we would do so. But our sober judgment is that the facts are comparable and the proof, by the standards of Rowoldt, as against this old and somewhat uneducated laborer, does not show the "meaningful association" as required by the majority in Rowoldt. In disparagement of this conclusion there are many things that can be said, but we think they are arguments against Rowoldt.


4
The judgment is reversed.